  Case 20-02057   Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59   Desc Main
                            Document     Page 1 of 17



Tom C. Toner, WSB #5-1319
Kendal R. Hoopes, WSB #6-3422
Yonkee & Toner, LLP
P.O. Box 6288
Sheridan, WY 82801
(307) 674-7451 (telephone)
(307) 672-6250 (fax)
ttoner@yonkeetoner.com
krhoopes@yonkeetoner.com
Attorneys for Plaintiff

              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF WYOMING

Tear Drop Cattle Company LLC                )
                                            )
                             Plaintiff,     ) Lead BK Case: 19-20699
                                            )
     v.                                     )
                                            )
Devon Energy Production Company, L.P. ) Adversary Proceeding: 20-02057
                                            )
                             Defendant. )
___________________________________)
                                            )
Devon Energy Production Company, L.P., )
                                            )
                     Third-Party Plaintiff, )
                                            )
     v.                                     )
                                            )
Carbon Creek Energy, LLC,                   )
                                            )
                 Third-Party Defendant. )

  PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
                         JUDGMENT

Nature of the Case

     Tear Drop Cattle Company LLC and Devon Energy Production Company, L.P.

                                       1
  Case 20-02057    Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59   Desc Main
                             Document     Page 2 of 17



signed surface agreements that allowed Devon to use parts of Tear Drop’s Ranch

in Johnson County, Wyoming to engage in coalbed methane operations. Devon

promised Tear Drop that it would make annual payments under each of the

agreements. Devon entered the ranch and drilled wells and constructed and installed

roads, pipelines and other facilities used to produce coalbed methane gas. About 15

years after the first agreement was signed, Devon assigned these agreements to

Moriah Powder River, LLC, which has filed bankruptcy under the name of US Realm

Powder River, LLC. Of course, the annual payments due under the agreements were

not made, and Tear Drop has sued Devon to collect unpaid annual payments.

      Tear Drop’s common law claim for breach of contract is based on the decisions

of the Wyoming Supreme Court in Pennaco Energy, Inc. v. KD Company, LLC, 2015

WY 152, 363 P.3d 18 (Wyo. 2015) and Pennaco Energy, Inc. v. Sorenson, 2016 WY

34, 371 P.3d 120 (Wyo. 2016). The Pennaco cases hold that a coalbed methane

company does not escape liability for the annual payments due under a surface

agreement by assigning the agreements unless (1) the surface agreement contains

an “exculpatory clause” stating that upon assignment of the contract the assignor is

released from liability or (2) the surface owner agrees to release the company.

Neither of those conditions are met in this case, and Devon is liable to pay the

delinquent annual payments due under the surface agreements.

      Because this is a common law breach of contract case, it is not a core

proceeding. Common law claims for breach of contract do not depend on bankruptcy

                                         2
     Case 20-02057   Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59     Desc Main
                               Document     Page 3 of 17



law for their existence, claims for breach of contract can proceed in a court other than

bankruptcy court, and common law claims for breach of contract obviously arise

outside bankruptcy proceedings. In re Gardner, 913 F.2d 1515, 1518 (10th Cir. 1990);

In re Telluride Income Growth, L.P. 364 B.R. 390, 397 (B.A.P. 10th Cir. 2007).

        Tear Drop’s complaint presents a claim involving two non-debtor parties. Tear

Drop has not filed a proof of claim against the debtor US Realm for any of the

amounts owed under the surface agreements because its contracts are with Devon.

Tear Drop has not consented to the bankruptcy court entering a final order or

judgment on its common law claim for breach of contract. This court is prevented by

statute and by the constitution from entering a final order or judgment on Tear Drop’s

common law claim. 28 U.S.C. §157(c); Stern v. Marshall, 564 U.S. 462, 487,131 S.Ct.

2594, 2611(2011). Therefore, the bankruptcy court is to make proposed findings of

undisputed facts and proposed conclusions of law and recommendations to the

United States District Court regarding Tear Drop’s motion for summary judgment.

Undisputed Facts:

        Tear Drop provides the following statement of undisputed facts.

1.      Tear Drop is the owner of a ranch in Johnson County which it uses for livestock

operations. The surface of the land is owned by Tear Drop, and the underlying

minerals are owned by third parties. (Stranahan Aff. ¶2). Tear Drop and Devon

entered into five (5) surface agreements for Devon to use land owned by Tear Drop

in Johnson County, Wyoming for Devon’s coalbed methane operations. Those

                                           3
     Case 20-02057   Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59   Desc Main
                               Document     Page 4 of 17



agreements were: (a) Surface Use Agreement dated December 21, 2000 which was

later amended several times (“Surface Use Agreement”), (b) a Treatment Site

Agreement dated November 19, 2007 (“Treatment Site Agreement”), (c) a letter

agreement relating to a CBNG Produced Water Pipeline Easement and Right-of-Way

Grant dated April 24, 2007 and signed by Tear Drop on April 27, 2007 (“Produced

Water Agreement”), (d) a Road Use Agreement for Discharge Line dated February

11, 2008 (“Discharge Line Agreement”) and (e) a Road Use Agreement dated August

16, 2000 assigned to Devon on which Devon agreed with Tear Drop to abide by all

of the agreement’s terms including the annual payment. (“Road Agreement”).

(Stranahan Aff ¶4, Exs.1-6). All of the agreements required Devon to make annual

payments to Tear Drop (Stranahan Aff. Exs. 1-6).

2.      Devon drilled, produced and operated coalbed methane wells on Tear Drop’s

land and on state land leased for grazing purposes by Tear Drop from the State of

Wyoming. Devon constructed and used roads on Tear Drop’s land to access wells

on Tear Drop’s property, wells on lands owned by the State of Wyoming, and wells

on lands owned by third parties. Devon also installed pipelines, power lines and

reservoirs on Tear Drop’s land in connection with its coalbed methane operations.

(Stranahan Aff. ¶5)

3.      Devon assigned the surface agreements to Moriah Powder River, LLC in 2016.

(Stranahan Aff. ¶6).




                                          4
     Case 20-02057   Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59   Desc Main
                               Document     Page 5 of 17



4.      Devon has never asked Tear Drop to release it from its obligations under the

agreements, and Tear Drop has never agreed to release Devon from its obligations

under the agreements. (Stranahan Aff. ¶7).

5.      Moriah now known as US Realm Powder River, LLC filed bankruptcy in the

United States Bankruptcy Court for the District of Wyoming on October 31, 2019.

(Stranahan Aff. ¶8).

6.      Gas is still being produced from coalbed methane wells that Devon drilled on

lands described in the Surface Use Agreement, and gas operations are still being

conducted on those lands. (Stranahan Aff. ¶9).

7.      The following annual payments under the Surface Use Agreement have not

been paid: $12,469.20 due February 7, 2020 for 10 wells that Devon drilled on Tear

Drop’s land; $7,909.65 due January 19, 2020 for 7 wells that Devon drilled on Tear

Drop’s land; $13,261.97 due October 1, 2019 for use of Tear Drop’s land to access

additional well sites on lands owned by other landowners; $2,071.00 due October 1,

2019 for reservoirs used to contain water produced by coalbed methane wells;

$283.17 due October 5, 2019 for a surface impact payment for the JDFU 11G-1698

well located on state lands; and $1318.00 due September 26, 2019 for a surface

impact payment for five wells drilled on state lands.

(Stranahan Aff. ¶10)

8.      The annual payment under the Treatment Site Agreement due November 19,

2019 in the amount of $21,554.40 has not been paid. (Stranahan Aff. ¶11). The

                                          5
     Case 20-02057   Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59   Desc Main
                               Document     Page 6 of 17



annual payment under the Produced Water Agreement due May 1, 2019 in the

amount of $17,280.60 has not been paid. (Stranahan Aff. ¶12). The annual payment

under the Discharge Line Agreement due February 7, 2020 in the amount of

$1,852.50 has not been paid. (Stranahan Aff. ¶13). The annual payment under the

Road Agreement due May 31, 2019 in the amount of $645.66 has not been paid.

(Stranahan Aff. ¶14)

9.      Tear Drop gave Devon notice of default dated by certified mail return receipt

requested on February 21, 2020. Devon received the notice of default on February

25, 2020. (Stranahan Aff. ¶15, Ex. 7).

10.     Tear Drop gave Devon a supplemental and corrected notice of default by

certified mail, return receipt requested, and by e-mail to Devon’s attorney on May 5,

2020 to correct the earlier notice of default as to the CBNG Produced Water Pipeline

Easement and Right-of-Way Grant. Devon received the supplemental and corrected

notice of default on May 11, 2020. (Stranahan Aff. ¶16, Ex. 8)

11.     Since receiving the notices of default, Devon has not paid any amounts to Tear

Drop under any of the agreements. (Stranahan Aff. ¶17)

12.     Tear Drop has employed Yonkee & Toner, LLP to enforce the agreements.

(Stranahan Aff. ¶18)

Applicable Law

        The law in Wyoming is clear. An oil and gas company signing a surface use

agreement with the surface owner remains liable for post-assignment breaches of the

                                           6
  Case 20-02057     Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59      Desc Main
                              Document     Page 7 of 17



agreement unless (1) the agreement contains an exculpatory clause expressly stating

that the company is relieved from liability upon assignment or (2) the surface owner

agrees to release the company from liability upon the assignment. Pennaco Energy, Inc.

v. KD Company, LLC, 2015 WY 152, ¶43, 363 P.3d 18, 31 (Wyo. 2015); Pennaco

Energy, Inc. v. Sorenson, 2016 WY 34, ¶45, 371 P.3d 120, 130-131 (Wyo. 2016).

      The Wyoming Supreme Court stated the controlling rule of law in unmistakable

terms. “Absent an express provision stating a party’s obligations end upon assignment

of a surface use agreement like the ones in this case or a release by the surface owner,

the party originally obligated under the agreement remains liable.” Pennaco Energy, Inc.

v. KD Company, LLC, 2015 WY 152, ¶45, 363 P.3d 18, 31 (Wyo. 2016). As the

Wyoming Supreme Court noted, “[i]f this was not so every solvent person could obtain

freedom from debts by delegating them to an insolvent.” Pennaco Energy, Inc. v. KD

Co., LLC, ¶29, 371 P.3d at 127.

      Applying the two part test stated by the Wyoming Supreme Court to the facts of

this case, two questions are asked:

      1.     Do the agreements contain an express provision stating that Devon’s

obligations end upon assignment? No, none of the agreements contain such an

exculpatory provision. (Stranahan Aff. Exs. 1-6).

      2.     Did Devon negotiate for and obtain a release from Tear Drop? No, Mr.

Stranahan’s affidavit states, “Devon has never asked Tear Drop to release it from its

obligations under the agreements, and Tear Drop has never agreed to release Devon

                                           7
  Case 20-02057     Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59       Desc Main
                              Document     Page 8 of 17



from its obligations under the agreements.” (Stranahan Aff. ¶7). The Wyoming Supreme

Court emphasized the significance of the failure to request a release when it said,

“Pennaco did not request that KD or Hollcrofts [the surface owners] release Pennaco

from its contractual obligations and the landowners did not execute such releases.”

Pennaco Energy, Inc. v. KD Company, LLC at ¶74, 363 P.3d at 38. It is undisputed in

this case that Devon did not request and Tear drop did not execute a release.

      Judge Johnson in his Order Granting Bankruptcy Referral in this case recognized

this clear Wyoming law and said, “Under Wyoming contract law, a party who assigns or

delegates a contractual duty remains responsible for performance of that duty. Pennaco

Energy, Inc. v. KD Co., LLC, ¶17, 363 P.3d at 23. Rights are assigned, but duties are

delegated; the assignor normally has no further interest in a claim but continues to

remain liable for performance of obligations. Id. Therefore, Devon’s assignment to US

Realm did not relieve it of any payment obligations to Tear Drop. . . There is no dispute

Devon assigned its rights and obligations to US Realm, that US Realm is in Bankruptcy

Court and that Devon’s assignment does not relieve it of the obligation to pay Tear Drop

should a court find Tear Drop is owed payment.”

      Therefore, Devon remains liable for post-assignment breaches of the agreements

by its assignee.

      Devon’s defense to the application of the Pennaco cases was set out in its

response to Tear Drop’s motion to dismiss Devon’s counterclaim filed in the United

States District Court, which motion has now been referred to this court. Devon’s defense

                                           8
  Case 20-02057     Doc 6    Filed 12/23/20 Entered 12/23/20 15:15:59       Desc Main
                               Document     Page 9 of 17



is summed up in the following statement in its resistance to the motion: “As a result, if

Plaintiff has not received payments as required under the Agreements, there has been

a material breach and the Plaintiff must mitigate its damages by cancelling the contract.”

(Page 6 of Response to Plaintiff’s Motion to Dismiss in Case No. 2:20-CV-00164-KHR

in the United States District Court now found at ECF 3 Attachment #12). Devon cited no

legal authority for this proposition because this is not, has never been, and never will be

the law of contracts.

      According to Devon, the law in Wyoming is that if a party commits a material

breach of a contract, then the other party “must” cancel the contract and let the

wrongdoer off the hook. In other words, contracts in Wyoming are meaningless scraps

of paper. Under Devon’s theory, no party to a contract could ever be sued for damages

for committing a material breach of contract. In Devon’s world, if it wants to get out of a

contract, then all it has to do is commit a material breach by stopping payments, and the

other party’s only recourse is to cancel the contract and let Devon go on its way.

      Devon’s extreme and unsupported position is even repudiated by the case it cited

in its response. That case unequivocally states that when a party to a contract like Devon

breaches its contract, the other party is not required to just cancel the contract. The

injured party has two options, and one of those is to continue the contract and sue for

damages. Maverick Benefit Advisors, LLC v. Bostrom, 2016 WY 96, ¶16, 382 P.3d 753,

758-759 (Wyo. 2016) states, “Thus when one party to a contract materially breaches the

contract, the non-breaching party has two options: it may continue the contract–retain

                                            9
  Case 20-02057     Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59       Desc Main
                             Document     Page 10 of 17



its economic benefit and sue for damages, or it may repudiate the agreement–suspend

performance under the contract and sue for damages.” Tear Drop has elected the first

option. Tear Drop is continuing the contracts with Devon and retaining the economic

benefits of the annual payments it was promised by Devon, and it has sued for damages.

Devon has continuing obligations under the agreements. It not only has the obligation

to make annual payments but also to reclaim the property. Cancellation of the

agreements is not a viable option for Tear Drop, and Tear Drop has not elected the

option of repudiating or cancelling the agreements. In the event of a breach of contract,

the injured party Tear Drop selects the option it wishes to pursue, not the wrongdoer

Devon.

      The District Courts and the Circuit Courts of the of the State of Wyoming in the

Powder River Basin have repeatedly applied the Pennaco cases and consistently

granted summary judgment against coalbed methane companies which, like Devon,

assigned their surface agreements to insolvents and then tried to slough off their

contractual obligations. See Love Land and Cattle Company v. Bearcat Energy, LLC, et

al., Civil Case No. 36599 Sixth Judicial District (Judge Rumpke); Gates-Yonkee Family

Limited Partnership v. Pennaco Energy, Inc., Case No. 34610 Sixth Judicial District

(Judge Rumpke); Love Land and Cattle Company v. Noble Energy Wyco, LLC, et al,

Civil Case No. 37645 Sixth Judicial District (Judge Perry); Dan Mooney, et al v. Noble

Energy Wyco, LLC, Civil Case No. 36901 Sixth Judicial District (Judge Deegan); Eaton

Brothers Incorporated v. Noble Energy Wyco, LLC, Civil Case No. 37351 Sixth Judicial

                                           10
  Case 20-02057     Doc 6    Filed 12/23/20 Entered 12/23/20 15:15:59       Desc Main
                              Document     Page 11 of 17



District (Judge Deegan); 49 Ranch, LLC v. Carbon Creek Energy, LLC, Moriah Powder

River, LLC and WPX Energy Rocky Mountain, LLC, Civil Case No. 37685 Sixth Judicial

District (Judge Deegan); Morse Land Holdings, LLC v. Noble Energy Wyco, LLC, Civil

Action No. 2017-1562 Sixth Judicial District (Circuit Judge Phillips); Kuhn Ranch, LLC,

et al v. Pennaco Energy, Inc., et al, Civil Action No. 2011-0148 Fourth Judicial District

(Judge Kautz); Powder River Livestock Company, Inc. v. Noble Energy Wyco, LLC, Civil

Action No. 2017-0032 Fourth Judicial District (Judge Edelman); Powder River Livestock

Company, Inc. v. Noble Energy Wyco, LLC, Civil Action No. 2018-002 Fourth Judicial

District (Judge Edelman); 49 Ranch LLC v. Noble Energy Wyco, LLC, Civil Action No.

2018-25 Fourth Judicial District (Judge Edelman); First Northern Bank of Wyoming,

Buffalo, et al v. Noble Energy Wyco, LLC, Civil Action No. 2017-353 Fourth Judicial

District (Circuit Judge Jarvis). Devon should not expect a different result just because it

shopped this case in a different forum.

Wyo. Stat. §30-5-405(b) Twice the Amount of Unpaid Installment

      The Wyoming Split Estate Act Wyo. Stat. §30-5-401, et seq. applies to any

surface agreements entered into after July 1, 2005. The Wyoming Split Estate Act

states, “An oil and gas operator who fails to timely pay an installment under any annual

damage agreement negotiated with a surface owner is liable for payment to the surface

owner of twice the amount of the unpaid installment if the installment payment is not paid

within sixty (60) days of receipt of notice of failure to pay from the surface owner.” Wyo.

Stat. §30-5-405(b). The Wyoming Legislature enacted this statute because it saw a

                                            11
  Case 20-02057     Doc 6    Filed 12/23/20 Entered 12/23/20 15:15:59      Desc Main
                              Document     Page 12 of 17



problem with oil and gas operators entering into agreements with surface owners and

then simply not paying and daring the surface owner to take on a large oil and gas

company, like Devon, that could run up the litigation expenses. The Legislature acted to

stop this predatory behavior under surface agreements by imposing double damages

under the Wyoming Split Estate Act just as it earlier acted to stop oil and gas companies’

predatory behavior under oil and gas leases by imposing 18% interest on delinquent

royalties under the Wyoming Royalty Payment Act. The double damages provision of

Wyo. Stat. §30-5-405(b) of the Wyoming Split Estate Act and the 18% interest provision

of Wyo. Stat. §30-5-303(b) of the Wyoming Royalty Payment Act both reflect an

important public policy, which is “to stop oil producers from retaining other people’s

money for their own use.” Cabot Oil & Gas Corp. v. Followill, 2004 WY 80, ¶ 11, 493

P.3d 238, 242 (Wyo. 2004).

      Three of the surface agreements were entered into after July 1, 2005: the

Treatment Site Agreement was entered into on November 19, 2007, the Produced

Water Agreement was entered into in April of 2007, and the Discharge Line Agreement

was entered into on February 11, 2008. The lands covered by these three surface

agreements are split estate lands (meaning that the surface ownership differs from the

mineral ownership) and are covered by the Wyoming Split Estate Act.

      Tear Drop gave Devon written notice of failure to pay the annual installments due

under those surface agreements, and Devon did not pay the annual installment

payments within 60 days of receipt of the notice. (Stranahan Aff. ¶¶ 15, 16, Exs. 7, 8).

                                           12
  Case 20-02057     Doc 6    Filed 12/23/20 Entered 12/23/20 15:15:59       Desc Main
                              Document     Page 13 of 17



Instead, Devon stonewalled Tear Drop and refused to pay. Therefore, Tear Drop is

entitled to double damages on the amounts owed under the Treatment Site Agreement,

the Produced Water Agreement and the Discharge Line Agreement.

Prejudgment Interest

      The annual payments due under the agreements are liquidated amounts.

Accordingly, as has been repeatedly decided by State of Wyoming District Courts,

landowners like Tear Drop are entitled to recover prejudgment interest at the rate of 7%

per year on the amounts owed from the date the payments were due until the date of

judgment. Wyo. Stat. §40-14-106.

Attorney Fees

      Attorney fees are recoverable if expressly provided for by contract. Pennaco

Energy, Inc. v. KD Co. LLC, 2015 WY 152, ¶84, 363 P.3d 18, 39 (Wyo. 2015) (awarding

surface owner its attorney fees for coalbed methane operator’s breach of surface

agreement). The Surface Use Agreement provides that if Devon defaults and fails to

cure the default after notice and if Tear Drop prevails in any action by reason of Devon’s

default and failure to , then Devon shall pay the reasonable attorney fees and associated

expenses incurred by Tear Drop by reason of the default and failure to cure. (Stranahan

Aff. Ex.1, ¶29). The Treatment Site Agreement provides that if either party brings an

action to enforce the terms of the agreement, the prevailing party shall be entitled to its

reasonable attorney fees to be paid by the losing party as fixed by the court. (Stranahan

Aff. Ex.2, ¶24). The Discharge Line Agreement provides that if Devon violates the terms

                                            13
  Case 20-02057      Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59        Desc Main
                              Document     Page 14 of 17



of the agreement, Devon shall pay all costs and expenses including attorney fees

incurred by Tear Drop in enforcing the agreement. (Stranahan Aff. Ex.4, ¶11).

       Devon has breached those agreements and is liable for the reasonable attorney

fees and expenses that Tear Drop incurred in enforcing these agreements. Those fees

and expenses are to be established after a motion is filed by Tear Drop. Fed Bank. R.

P. 54(b)(2); Fed. R. Civ. P. 54(d)(2); Joe’s Concrete and Lumber, Inc. v. Concrete Works

of Colorado, Inc., 2011 WY 74, ¶¶15-18 252 P.3d 445, 448-449 (Wyo. 2011).

Conclusion

       This motion for summary judgment should be granted because Devon has tried

to engage in forum shopping, create a procedural snarl to avoid the Pennaco cases,

delay Tear Drop’s recovery, and increase the attorney fees and costs that Tear Drop has

to incur just to get what Devon promised. Devon’s tactics are designed to spend Tear

Drop out of court. This is not a difficult issue, and Devon’s efforts to delay should not be

rewarded.

       Therefore, Tear Drop requests that the court enter an order setting out proposed

findings of undisputed facts and proposed conclusions of law and recommend to the

United States District Court for the District of Wyoming that the court enter summary

judgment as follows:

       1.    Ordering that Devon is liable to Tear Drop for the delinquent annual

payments due under the surface agreements.




                                            14
  Case 20-02057     Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59     Desc Main
                             Document     Page 15 of 17



      2.     Awarding Tear Drop judgment against Devon in the amount of $12,469.20

for the ten wells under the Surface Use Agreement together with interest thereon at the

rate of 7% per annum from February 7, 2020 to the date of judgment.

      3.     Awarding Tear Drop judgment against Devon in the amount of $7,909.65

for the seven wells under the Surface Use Agreement together with interest thereon at

the rate of 7% per annum from January 19, 2020 to the date of judgment.

      4.     Awarding Tear Drop judgment against Devon in the amount of $13,261.97

for the use of Tear Drop’s lands to access additional well sites located on lands owned

by other landowners under the Surface Use Agreement together with interest at the rate

of 7% per annum from October 1, 2019 to the date of judgment.

      5.     Awarding Tear Drop judgment against Devon in the amount of $2,071.00

for the two reservoirs on Tear Drops land under the Surface Use Agreement together

with interest thereon at the rate of 7% per annum from October 1, 2019 to the date of

judgment.

      6.     Awarding Tear Drop judgment against Devon in the amount of $283.17

together with interest thereon at the rate of 7% per annum from October 5, 2019 to the

date of judgment and $1318.00 together with interest thereon at the rate of 7% per

annum from September 26, 2019 to the date of judgment for the surface impact payment

for wells drilled on State of Wyoming lands leased by Tear Drop under the Surface Use

Agreement.




                                          15
  Case 20-02057     Doc 6   Filed 12/23/20 Entered 12/23/20 15:15:59      Desc Main
                             Document     Page 16 of 17



      7.     Awarding Tear Drop judgment against Devon in the amount of $21,554.71

together with interest thereon at the rate of 7% per annum from November 19, 2019 to

the date of judgment under the Treatment Site Agreement.

      8.     Awarding Tear Drop judgment against Devon in the amount of $17,280.60

together with interest thereon at the rate of 7% per annum from May 1, 2019 to the date

of judgment under the Produced Water Agreement.

      9.     Awarding Tear Drop judgment against Devon in the amount of $1852.50

together with interest thereon at the rate of 7% per annum from February 7, 2020 to the

date of judgment under the Discharge Line Agreement.

      10.    Awarding Tear Drop judgment against Devon in the amount of $645.66

together with interest thereon at the rate of 7% per annum from May 31, 2019 to the date

of judgment under the Road Agreement.

      11.    Awarding Tear Drop judgment under Wyo. Stat. §30-5-405(b) against

Devon in the amount of $21,554.40 under the Treatment Site Agreement and in the

amount of $17,280.60 under the Produced Water Agreement and in the amount of

$1,852.50 under the Discharge Line Agreement.

      12.    Ordering that Devon is required to pay the attorney fees incurred by Tear

Drop in enforcing the Surface Use Agreement, the Treatment Site Agreement, and the

Discharge Line Agreement and directing Tear Drop to file a motion for these fees under

Fed. Bank. R. P. 54(b)(2); Fed. R. Civ. P. 54(d)(2).

      13.    Ordering Devon to pay Tear Drops costs in this matter.

                                          16
  Case 20-02057    Doc 6    Filed 12/23/20 Entered 12/23/20 15:15:59    Desc Main
                             Document     Page 17 of 17



                                       Dated December 23, 2020

                                       /s/ Tom C. Toner WSB # 5-1319
                                       /s/ Kendal R. Hoopes WSB #6-3422
                                       Attorneys For Plaintiff
                                       Yonkee & Toner, LLP
                                       P.O. Box 6288
                                       Sheridan, WY 82801
                                       (307) 674-7451 (telephone)
                                       (307) 672-6250 (fax)
                                       ttoner@yonkeetoner.com
                                       krhoopes@yonkeetoner.com


                            CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2020, I served a true and correct copy of
the above and foregoing through the Case Management/Electronic Case Filing
(CM/ECF) system for the United States Federal Court for the District of Wyoming as
allowed by CM/ECF Procedures Manual, Section III(F)(i)&(ii), and the Notice of
Electronic Filing (NEF) of this document sent to the below recipients by the CM/ECF
system shall constitute service.

Jeffrey J. Oven
Clayton H. Gregersen
Crowley Fleck, PLLP
joven@crowleyfleck.com
cgregersen@crowley fleck.com
Attorneys for Defendant

                                       /s/ Tom C. Toner
                                       Tom C. Toner




                                         17
